DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grosse et al. (US PUB 2017/0307687), hereinafter Grosse.

With respect to claim 1, Grosse discloses an optical device that is formed on an optical IC (integrated circuit) chip having a rectangular shape or a shape of a parallelogram (See the shape of [20] in figure 2 of Grosse), the optical device comprising: an optical device circuit (See [28] in figure 2 of Grosse); a first optical waveguide (See [42a] in figure 2 of Grosse) that is coupled to the optical device circuit (See [28] in figure 2 of Grosse); a pad (See [56] in figure 2 of Grosse) that is electrically connected to the optical device circuit (See [28] in figure 2 of Grosse); a grating coupler (See [24] in figure 2 of Grosse); and a second optical waveguide that is coupled to the grating coupler (See [42n] in figure 2 of Grosse), wherein the pad is formed in a region close to a first side of the optical IC chip (See [56] which is close to the right edge of [20] in figure 2 of Grosse), the grating coupler is formed in a specified region (See [24] in figure 2 of Grosse which is located at a region in the top left corner of [20] in figure 2 of 
With respect to claim 2, Grosse discloses the optical device according to claim 1, wherein the grating coupler is formed in a region close to a second side of the optical IC chip that is different from the first side (See that [24] in figure 2 of Grosse is close to the second side of [20] “the left side” which is different from the right side of [20]).
With respect to claim 3, Grosse discloses the optical device according to claim 1, wherein the grating coupler is formed in a specified region on the optical IC chip, and the specified region is not close to any sides of the optical IC chip (See [24(1)] which is positioned away from [20] in figure 6 of Grosse).
With respect to claim 5, Grosse discloses the optical device according to claim 1, wherein the optical device circuit includes an optical receiver (See [48] in figure 2 of Grosse) and an optical modulator (See paragraph [0032] of Grosse), and the first optical waveguide includes an optical waveguide (See [42a] in figure 2 of Grosse) configured to guide an input optical signal (See [26] in figure 2 of Grosse) to the optical receiver (See [48] in figure 2 of Grosse), an optical waveguide configured to guide input continuous wave light to the optical modulator (See paragraph [0032] of Grosse), and an optical waveguide configured to transmit an optical signal generated by the optical modulator (See [42n] in figure 2 of Grosse).
With respect to claim 9, Grosse discloses an optical IC chip having a rectangular shape or a shape of a parallelogram (See the shape of [20] in figure 2 of Grosse) including a first region (See the right edge of [20] in figure 2 of Grosse), a second region adjacent to the first region (See the top edge of [20] in figure 2 of Grosse), and a third region adjacent to the first region (See the bottom edge of [20] in figure 
With respect to claim 10, Grosse discloses a wafer on which a plurality of optical IC chips each having a rectangular shape or a shape of parallelogram (See the shape of [20] in figure 2 of Grosse), are formed, wherein each of the plurality of optical IC chips comprises: an optical device circuit (See [28] in figure 2 of Grosse); a pad (See [56] in figure 2 of Grosse) that is electrically connected to the optical device circuit (See [28] in figure 2 of Grosse); and a grating coupler (See [24] in figure 2 of Grosse), and wherein in each of the plurality of optical IC chips (See the plurality shown in figure 1 of Grosse), the pad is formed in a region close to a first side of each of the plurality of optical IC chips (See [56] which is close to the right edge of [20] in figure 2 of Grosse), the grating coupler is formed in a specified region (See [24] in figure 2 of Grosse which is located at a region in the top left corner of [20] in figure 2 of Grosse), which is not close to the first side (See that the top left corner of [20] and the far right edge of [20] in figure 2 of Grosse are distal to one another), on each of the plurality of optical IC chips, and an optical portion of an optical waveguide that couples device circuit formed in a first optical IC chip from among the plurality of optical IC chips with a grating coupler (See paragraph [0029] of Grosse in view of figures 1 and 2 of Grosse) formed in a second optical IC chip adjacent to the first optical IC chip is formed in a third optical IC chip adjacent to the first optical IC chip (See paragraph [0029] of Grosse in view of figures 1 and 2 of Grosse).
With respect to claim 11, Grosse discloses a wafer on which a plurality of optical IC chips each having a rectangular shape or a shape of parallelogram are formed (See the shape of [20] in figure 2 of Grosse), wherein each of the plurality of optical IC chips comprises: an optical device circuit (See [48] which is close to the right edge of [20] in figure 2 of Grosse); a pad (See [56] in figure 2 of Grosse) that is electrically connected to the optical device circuit (See [28] in figure 2 of Grosse); a grating coupler (See [24] in figure 2 of Grosse); and an optical waveguide (See [42a] in figure 2 of Grosse) configured to couple the optical device circuit with the grating coupler (See [24] in figure 2 of Grosse), and wherein in each of the plurality of optical IC chips (See the plurality shown in figure 1 of Grosse), the pad is formed in a region close to a first side of each of the plurality of optical IC chips (See [56] which is close to the right edge of [20] in figure 2 of Grosse), the grating coupler is formed in a specified region (See [24] in figure 2 of Grosse), which is not close to the first side (See that the top left corner of [20] and the far right edge of [20] in figure 2 of Grosse are distal to one another), on each of the plurality of optical IC chips (See [20] in figure 2 of Grosse), and a portion of the optical waveguide in a first optical IC chip in the plurality of optical IC chips is formed in a second optical IC chip adjacent to the first optical IC chip (See that [42a] and [42n] in figure 2 of Grosse are close to the top edge of [20] in figure 2 of Grosse).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record neither shows nor suggests the combination of structural elements wherein the optical device circuit includes an optical modulator, and the pad includes a pad to which a signal to control a phase of an optical signal generated by the optical modulator is input, a pad to which a signal to control power of the optical signal generated by the .
Claims 6-8 and 12 are allowed.

With respect to claim 6, the prior art of record neither shows nor suggests the combination of structural elements comprising a first grating coupler; a second grating coupler; a third grating coupler; a fourth optical waveguide that is coupled to the first grating coupler; a fifth optical waveguide that is coupled to the second grating coupler; and a sixth optical 'waveguide that is coupled to the third grating coupler, wherein the pad is formed in a region close to a first side of the optical IC chip, the first to third grating couplers are formed in a specified region, which is not close to the first side, on the optical IC chip, and the first to sixth optical waveguides are respectively extended to an edge of the optical IC chip.
Claims 7 and 8 depend from allowed claim 6 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein a fourth optical waveguide that is coupled to the first grating coupler; a fifth optical waveguide that is coupled to the second grating coupler; and a sixth optical waveguide that is coupled to the third grating coupler, and wherein the pad is formed in a region close to a first side of the optical IC chip, the first to third grating couplers are formed in a specified region, which is not close to the first side, on the optical IC chip, the first to sixth optical waveguides are respectively extended to an edge of the optical IC chip, the received optical signal of the optical device is input to the first optical waveguide, continuous wave light generated by the light source is guided to the second optical waveguide, and the modulated optical signal generated bv the optical modulator is output through the third optical waveguide.
Conclusion

US PUB 2016/0315661 discloses a passive electrical coupling device and methods for 
use therewith.
US PUB 2014/0010498 discloses a method and system for grating couplers 
incorporating perturbed waveguides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858